United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-221
Issued: August 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 1, 2010 appellant timely appealed the July 8, 2010 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which granted a schedule award.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has more than 13 percent impairment of the right upper
extremity.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its July 8, 2010 decision. The Board is
precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1) (2010).

FACTUAL HISTORY
Appellant, then a 53-year-old retired mail handler, injured her right shoulder in the
performance of duty on September 22, 2007. OWCP accepted her claim for right rotator cuff
sprain, right shoulder impingement syndrome and permanent aggravation of right shoulder
arthritis.3 On June 18, 2008 appellant underwent OWCP-approved right shoulder arthroscopy.
She returned to work in a limited-duty capacity in August 2008. Due to an unrelated medical
condition, appellant stopped work in February 2009. She subsequently received a disability
annuity from the Office of Personnel Management (OPM) and retired effective June 12, 2009.
In April 2010, appellant, with the assistance of counsel, filed a claim for a schedule
award (Form CA-7). In a January 4, 2010 report, Dr. Rommel G. Childress, an attending Boardcertified orthopedic surgeon,4 applied the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (2008), to find 13 percent impairment of the
right upper extremity. He based the impairment rating on the diagnosis of right shoulder partial
rotator cuff tear, which he identified as a class 1, grade E impairment, citing Table 15-5, A.M.A.,
Guides 401-05 (6th ed. 2008).
On June 17, 2010 Dr. James W. Dyer, the district medical adviser, reviewed the record.
He agreed with Dr. Childress’ rating of 13 percent impairment of the right upper extremity. The
district medical adviser found that appellant reached maximum medical improvement (MMI) on
January 4, 2010 the date of Dr. Childress’ evaluation.
By decision dated July 8, 2010, OWCP granted a schedule award for 13 percent
impairment of the right upper extremity. The award covered a period of 40.56 weeks from
January 4 to October 14, 2010.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.5 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
3

Appellant has another claim for injury arising on June 20, 2007 (File No. xxxxxx579). OWCP accepted both
left and right shoulder conditions under claim File No. xxxxxx579. The previously accepted right shoulder
condition (supraspinatus sprain) has been combined with appellant’s September 22, 2007 right shoulder injury, with
the latter claim being designated as the master file. The left shoulder injuries appellant sustained on June 20, 2007
have been separately adjudicated under claim File No. xxxxxx579.
4

Dr. Childress treated appellant for both her left and right shoulder conditions dating back to June 29, 2007.
Additionally, he performed her June 18, 2008 right shoulder arthroscopy. Dr. Childress’ January 4, 2010 evaluation
also included an impairment rating of the left upper extremity, which OWCP separately adjudicated under claim File
No. xxxxxx579.
5

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

2

evaluating schedule losses.6 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).7
ANALYSIS
Appellant did not specifically challenge the percentage of impairment found
Dr. Childress and Dr. Dyer. On appeal, she argued that the January 4, 2010 date of MMI was
incorrect. This date coincided with the date of Dr. Childress’ evaluation, which OWCP relied
upon in awarding 13 percent impairment of the right arm. Appellant noted that Dr. Childress
stated that she reached MMI on March 6, 2009.
Before an award may be made it must be medically determined that no further
improvement can be anticipated and the impairment must reach a fixed and permanent state,
known as MMI.8 MMI arises at the point at which an injury has stabilized and will not improve
further.9 This determination is factual in nature and depends primarily on the medical
evidence.10 In the absence of evidence to the contrary or a conflict in the medical evidence
requiring resolution under 5 U.S.C. § 8123, the date of MMI is usually considered to be the date
of the attending physician’s evaluation that is accepted as definitive by OWCP.11 In this
instance, OWCP relied upon Dr. Childress’ January 4, 2010 evaluation and properly utilized the
date of his evaluation as the date of MMI.
As noted, appellant did not specifically challenge the 13 percent impairment rating of her
right arm. She has not submitted any medical evidence to establish greater impairment of the
right upper extremity than awarded.
CONCLUSION
Appellant has not established that she has greater than 13 percent impairment of the right
upper extremity.

6

20 C.F.R. § 10.404.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
8

Id. at Chapter 3.700.3a (1).

9

Peter C. Belkind, 56 ECAB 580, 585 (2005).

10

Id.

11

See supra note 8.

3

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

